United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, MARINERS HARBOR
POST OFFICE, Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2286
Issued: September 27, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On September 13, 2010 appellant, through his attorney, filed a timely appeal from a
July 20, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
affirming the termination of his compensation benefits on November 24, 2009. Pursuant to the
Federal Employees’ Compensation Act (FECA),1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation for
wage-loss and medical benefits effective November 24, 2009; and (2) whether appellant had any
continuing employment-related residuals or disability after November 24, 2009.
On appeal appellant, through his attorney, contends that OWCP failed to accept a lumbar
herniated disc for which surgery was performed on April 27, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 8, 2008 appellant, then a 51-year-old letter carrier, sustained injury when his
postal vehicle was rear-ended while on his postal route. He stopped work that day. On May 16,
2008 OWCP accepted appellant’s claim for sprains of the neck and right upper extremity. On
August 28, 2008 it accepted sprains of the right infraspinatus, supraspinatus and subscapularis
muscle regions. Appellant underwent a right shoulder arthroscopy on September 24, 2008. He
returned to work at full-time limited duty on January 24, 2009, with restrictions on lifting,
pushing, or pulling not to exceed 20 pounds for five to five and one-half hours a day and driving
a motor vehicle from four to five and one-half hours a day. Appellant stopped work on
January 31, 2009 and claimed numbness and weakness in his arm and shoulder while performing
the activities of his employment. OWCP accepted an aggravation and exacerbation of a
preexisting cervical sprain and strain. Appellant did not return to work.
The record reflects that on August 5, 2005, prior to his injuries, appellant underwent a
magnetic resonance imaging (MRI) scan of the lumbar spine. Dr. Jason Hodges, a Boardcertified radiologist, diagnosed an asymmetric L3-4 diffuse bulging annulus, greater towards the
left than the right, with moderate bilateral neural foraminal narrowing and a small left
paracentral focal disc herniation. The L4-5 disc space demonstrated a diffuse bulging annulus,
also greater towards the left side than the right. There was bilateral neural foraminal narrowing
left greater than right with mild spinal stenosis.
Appellant underwent an MRI scan of the cervical spine on May 19, 2008 which was
interpreted by Dr. Eliezer Offenbacher, a Board-certified radiologist, as showing straightening of
the cervical lordosis; spondylosis most notable from C4-5 through C6-7 with anterior and
posterior disc osteophyte complexes and mild impingement at the C6-7 level; and a right
paracentral disc herniation at the T1-2 level, deforming the thecal sac. Degenerative end-plate
changes were notable at C4-5 and C5-6 as well as small Schmorl’s node indenting the superior
margin of C6.
On September 24, 2008 appellant underwent an arthroscopy of the right shoulder, with
subacromial synovectomy, bursectomy, acromioplasty, excision of coracoacromial (CA)
ligament and shaving of a partial tear of the cuff.
In an April 17, 2009 treatment note, Dr. Igor Stiler, an attending Board-certified
neurosurgeon, stated that appellant was seen in follow-up and that a mass found on the lumbar
MRI scan was thought to be a neural fibroma, “may be a fragment of the disc secondary to
trauma.” He noted appellant was referred to Dr. DiGiacinto for consultation. Dr. Stiler advised
that appellant still experienced low back pain and listed findings on examination. He requested
authorization for pain management. In an April 21, 2009 attending physician’s report, Dr. Stiler
stated that appellant had lumbar and cervical radiculopathy. He checked a box indicating that
these conditions were caused or aggravated by an employment activity. Dr. Stiler found
appellant totally disabled for work.
On March 31, 2009 OWCP referred appellant to Dr. Sanford Wert, a Board-certified
orthopedic surgeon, for a second opinion examination. Dr. Wert was requested to address

2

whether appellant had any conditions or residuals other than the accepted conditions and whether
he had the capacity to return to work.
In an April 21, 2009 report, Dr. Wert reviewed the history of appellant’s April 8, 2008
motor vehicle injury and the accepted claim from 2009, after appellant returned to work. He
reviewed the medical treatment records and diagnostic studies and listed findings on physical
examination. Dr. Wert noted that an MRI scan of the lumbosacral spine from 2005, obtained
prior to the accepted injuries, showed L3-4 diffuse bulging with mild dextroscoliosis and diffuse
desiccation of the spine. On examination of the cervical spine, no tenderness was found to
palpation and appellant had voluntary restriction in movement. The right shoulder showed no
tenderness to deep palpation, but he complained of pain on range of motion. The impingement
sign was negative as were the rotator test, Neer sign and Hawkins test. There was no atrophy.
Dr. Wert diagnosed aggravation of preexisting osteoarthritis of the cervical spine, sprain of the
cervical spine and right shoulder and status post arthroscopy of the right shoulder.
Dr. Wert stated that, based on the clinical evaluation, appellant had a mild partial
disability and should limit lifting, carrying, pushing and pulling to 25 pounds or less and refrain
from overhead reaching with his right upper extremity. The x-ray report of the cervical spine
dated April 19, 2008, performed 11 days after the accident, revealed lower cervical spine
degenerative disease that predated the accident; and the MRI scan of the cervical spine dated
May 19, 2008, performed 1 month and 11 days after the accident, revealed disc desiccation that
was in an early phase of degeneration and did not imply recent trauma. Dr. Wert concluded that
appellant sustained an aggravation of preexisting osteoarthritis with respect to the cervical spine.
The medical evidence did not establish any other or additional injuries due to factors of his
employment. Based on the available information and the physical examination, there was no
need for physical therapy. Appellant was capable of returning to light-duty work subject to the
specified restrictions. In a May 8, 2009 addendum, Dr. Wirt reviewed materials related to the
right shoulder surgery and reiterated that appellant’s capacity for work remained unchanged.
In a May 29, 2009 report, Dr. Stiler noted that appellant complained of spasms in his
cervical spine on the right side as well as the low back. He stated that, if appellant made a
sudden rotational movement to the right, he developed severe pain and burning sensations
through the neck and shoulder. Dr. Stiler also had pain across the lower lumbar region with
numbness in the right leg. He reiterated that appellant was totally disabled.
In a June 22, 2009 report, Dr. George V. DiGiacinto, a Board-certified neurosurgeon,
advised OWCP that he saw appellant at the request of Dr. Stiler. Appellant related several
injuries at work, including a lumbar herniated disc in 2005 that had resolved. Dr. DiGiacinto
provided the results of clinical examination and noted appellant was symptomatic from lumbar
disc pathology at L2-3 on the right, herniated over L2. He stated that appellant’s injury in
January 2009 represented “an exacerbation of prior problems and prior injuries” while working
as a postal worker. Dr. DiGiacinto advised that appellant was a candidate for a lumbar
discectomy at L2-3.2
2

In an August 5, 2009 addendum, Dr. DiGiacinto corrected an error in his original report which had characterized
the MRI scan as showing a disc fragment at L4-5, when he meant L2-3.

3

In treatment notes of July 10 and September 2, 2009, Dr. Stiler advised that appellant
remained totally disabled from work with a guarded prognosis.
OWCP found a conflict in medical opinion between Dr. Stiler for appellant, who
supported total disability due to residuals of the accepted cervical and right shoulder conditions,
and Dr. Wert, for the government, who found that he had the capacity for light-duty work subject
to physical restrictions. The record reflects that appellant’s claim number was placed in the
medical management system which listed his zip code on Staten Island. Upon entry of the nature
of examination as “referee” and the area of medical specialty as “orthopedic surgery,” no
physician was found within the home zip code upon initial search. The search was expanded to a
radius of 10 miles, from which a doctor count of 17 physicians was derived practicing from 6.23
to 9.86 miles in the surrounding vicinity. The first listed zip code corresponded to that of
Dr. Michael Bercik, a Board-certified orthopedic surgeon, in Elizabeth, New Jersey.3 OWCP
scheduled an appointment with Dr. Bercik for examination of appellant on September 28, 2009.4
Dr. Bercik was asked to address whether the accepted cervical and right shoulder conditions
were still active and disabling; whether appellant had sustained a lumbar condition due to his
employment; and whether he was able to perform his date-of-injury job or to provide current
work restrictions.
In a report dated September 28, 2009, Dr. Bercik reviewed a history of appellant’s injury
on April 8, 2008, following which diagnostic tests were obtained of the cervical spine which
showed no fracture or bony injury. He reviewed appellant’s treatment by Dr. Stiler and noted
additional diagnostic studies of the cervical spine were obtained which showed osteophytes at
C4-5, C5-6 and C6-7 and a T1-2 disc herniation. Appellant was off work from April 8, 2008 to
January 24, 2009, when he returned to limited duty. He stopped again on January 31, 2009, due
to increased pain in the neck, shoulder and low back. With regard to treatment in February 2009,
the records of Dr. Stiler listed complaint related to the cervical spine. A lumbar MRI scan was
performed on February 17, 2009 that noted a mass identified as a probable neurofibroma. A
subsequent MRI scan of March 2, 2009 with contrast noted a disc herniation at L2-3. Appellant
was seen on neurological consultation by Dr. DiGiacinto, who noted appellant was a candidate
for a lumbar discectomy. As to the right shoulder, an MRI scan was performed on August 13,
2008, that showed a partial tear of the rotator cuff with degenerative changes for which surgery
was performed on September 24, 2008.
On clinical examination, Dr. Bercik noted that appellant complained of posterior pain in
the neck with numbness that radiated through the left arm. Appellant described low back pain
that radiated to the right leg, the symptoms of which were more severe than in the neck. As to
the right shoulder, appellant described decreased strength and pain that would come and go.
Dr. Bercik noted that the medical record documented a prior low back injury in 2005. The
diagnostic studies of August 5, 2005 noted mild diffuse bulging with mild bilateral foraminal
narrow and disc bulging at L3-4 and L4-5. Examination of the cervical and thoracic spine was
reported with normal alignment, no deformity or swelling. Right and left Spurling tests were
3

The screen pertaining to Dr. Bercik listed the dates he was added to the directory, the last referee examination,
total referee referrals and date of last bypass.
4

OWCP provided Dr. Bercik with a statement of accepted facts and list of questions.

4

negative. There was reported tenderness on palpation of the paravertebral musculature.
Neurologic examination of the upper extremities was reported normal for muscle strength of
both arms with no sensory dyesthesias or abnormal sensation. The lumbosacral spine revealed
normal alignment and palpation elicited no muscle spasms. Appellant noted subjective
tenderness on palpation. Neurological examination revealed normal reflexes and muscle strength
with right and left straight-leg raising and Babinski tests reported negative. Appellant reported
mild pain in the right anterior thigh. The right shoulder revealed no swelling or deformity with
arthroscopic portal scars noted. Impingement testing was negative with no tenderness on
palpation of the greater tuberosity or the acromioclavicular (AC) joint.
Dr. Bercik diagnosed appellant as postcervical sprain, postlumbosacral sprain and
postright shoulder rotator cuff tear. He stated that appellant had reached maximum medical
improvement as to the cervical sprain sustained on April 8, 2008. Objectively, there were no
findings on examination to correlate with appellant’s subjective complaints. Dr. Bercik advised
that no further diagnostic study or treatment of the cervical spine was necessary and that
appellant did not sustain any permanent injury. With regard to the lumbar spine, there was no
documentation that appellant sustained an injury to the low back on April 8, 2008 and that causal
relationship was not established. As to any lumbar sprain sustained during the work activities
January 24 to 31, 2009 by history, there were no objective clinical findings correlating to
appellant’s present complaints. Dr. Bercik advised that no additional treatment or testing was
necessary, including the lumbar disc excision at L2-3, due to residuals of the accepted condition.
The right shoulder revealed minimal objective findings. Dr. Bercik stated that appellant
achieved a good result following surgery and had a mild degree of permanent impairment to the
right shoulder. He advised in a work restriction evaluation form that appellant had the capacity
to return to work in his date-of-injury position without limitations.
In an October 5, 2009 report, Dr. DiGiacinto stated that appellant’s disc herniation at
L2-3 on the right was related to the January 31, 2009 injury. He advised that appellant remained
totally disabled.
In an October 20, 2009 letter, OWCP proposed terminating appellant’s compensation
benefits based on the opinion of the impartial medical specialist.
In an October 28, 2009 report, Dr. Stiler stated that, based on the history and the
examinations from May 2, 2008 through October 9, 2009, appellant had traumatic cervical
radiculopathy with a T1-2 herniated disc; traumatic derangement of the shoulders with a rotator
cuff tear that required surgery; and chronic traumatic lumbar radiculopathy with exacerbation
and herniated disc at L2-3 with extruded disc fragment. He attributed appellant’s condition to a
combination of the injury sustained on April 8, 2008, a prior lumbar injury which was work
related and the course of his work in 2009. Appellant was totally disabled from work and his
prognosis was poor as he required lumbar surgery. Dr. Stiler stated that appellant could not
perform any work activities.
In a November 11, 2009 report, Dr. DiGiacinto noted that appellant sustained a low back
injury in 2005 which consisted of a herniated lumbar disc. Appellant was injured again in
August 2008, at which time a parked truck in which he was seated was rear-ended and he was
thrown forward. Dr. DiGiacinto stated that the January 31, 2009 work stoppage was due to an

5

exacerbation of the prior injuries while working as a postal worker. He noted that appellant
sustained a new disc herniation not seen on the earlier MRI scan and was a candidate for lumbar
discectomy surgery at L2-3 on the right. Dr. DiGiacinto reiterated that appellant was totally
disabled due to pain directly related to the lumbar disc herniation.
In a November 24, 2009 decision, OWCP terminated appellant’s monetary compensation
and medical benefits effective that date. It found that the weight of medical opinion was
represented by Dr. Bercik, the impartial medical specialist.
On December 23, 2009 appellant requested an oral hearing.
On April 27, 2010 appellant underwent an L2-3 discectomy and hemilaminotomy on the
right side. The surgical report of Dr. DiGiacinto noted that the L3 nerve root was compressed by
a combination of facet hypertrophy as well as a significant disc herniation. Dr. DiGiacinto
removed a disc fragment in the canal over the L2 body.
At the June 3, 2010 hearing, appellant testified that he retired from the employing
establishment on disability. He described pain associated with turning his neck to the right and
the right shoulder surgery. Appellant noted that, at the time of the January 31, 2009 recurrence,
he was performing his regular job duties. Counsel contended that the lumbar back condition
related to January 2009. He noted that the physician selection process might be flawed as
appellant lived on Staten Island but was sent to Elizabeth, New Jersey for examination by
Dr. Bercik. Counsel also contended that the impartial examiner’s opinion was flawed and
contradicted by the fact that appellant had lumbar surgery and a disc fragment was removed. He
asked that the termination be reversed and the case be accepted for injury to the lumbosacral
spine.
By decision dated July 20, 2010, an OWCP hearing representative affirmed the
November 24, 2009 termination of benefits.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.5 After it has determined that an
employee has disability causally related to his federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.6 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.7
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.8 To terminate authorization for medical treatment, OWCP must
5

S.F., 59 ECAB 642 (2008); Kelly Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003)

6

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

7

J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988)

8

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

6

establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.9
Under FECA, Congress has provided that, when there is disagreement between the
physician on the part of the United States and that of the employee, “the Secretary shall appoint a
third physician who shall make an examination.”10 The Board has noted that the appointment of
a referee physician under this section is mandatory in cases where there is such disagreement and
that failure of OWCP to properly appoint a medical referee may constitute reversible error.11
Under section 8123(a), the Board has recognized the discretion of the Director in
appointing physicians to examine claimants under FECA in the adjudication of claims.12 FECA
does not specify how the appointment of a medical referee is to be accomplished. The
implementing federal regulations, citing to the Board’s decision in James P. Roberts, provide
that development of the claim is appropriate when a conflict arises between medical opinions of
virtually equal weight.13 The regulations state:
“If a conflict exists between the medical opinion of the employee’s physician and
the medical opinion of either a second opinion physician or an OWCP medical
adviser or consultant, OWCP shall appoint a third physician to make an
examination (see § 10.502). This is called a referee examination. OWCP will
select a physician who is qualified in the appropriate specialty and who has had
no prior connection with the case….”14
ANALYSIS -- ISSUE 1
Appellant sustained injury on April 8, 2008 when his postal vehicle was rear-ended.
OWCP accepted sprains of the neck and right shoulder, and of the infraspinatus, supraspinatus
and subcapularis muscular regions of the upper extremity. It also accepted that appellant
9

Kathryn E. Demarsh, supra note 5; James F. Weikel, 54 ECAB 660 (2003).

10

5 U.S.C. § 8123(a). In Melvina Jackson, 38 ECAB 443 (1987), the Board addressed the legislative history of
section 8123 in terms of a challenge to whether an OWCP medical adviser’s opinion could create a conflict in
medical evidence. The Board noted that all provisions of section 8123(a) had been contained in FECA since its
original enactment in 1916. See Act of September 7, 1916, 39 Stat. 743. However, the last sentence of section
8123(a) pertaining to appointment of a third physician where disagreement exists between the employee’s physician
and the physician for the United States was found in a separate section of FECA, originally, section 22, later
codified unchanged as 5 U.S.C. § 771. This section was incorporated into the current section 8123(a) as part of the
general codification of Title 5 of the United States Codes in 1966. See Act of September 6, 1966, 80 Stat. 378. The
legislative intent in enacting the codification of Title 5 was “to restate, without substantive change, the laws
replaced” by the codification. See Melvina Jackson at 447.
11

Tony F. Chilefone, 3 ECAB 67 (1949).

12

See William C. Gregory, 4 ECAB 6 (1950).

13

20 C.F.R. § 10.321(a); James P. Roberts, 31 ECAB 1010 (1980).

14

20 C.F.R. § 10.321(b). OWCP will pay for second opinion and referee medical examinations, reimbursing the
employee all necessary and reasonable expenses incidental to such examination. 20 C.F.R. § 10.322.

7

sustained a recurrence of disability following his return to work for a week in January 2009.
OWCP accepted an aggravation or exacerbation of the preexisting cervical sprain and strain.
Dr. Stiler, an attending physician, found that appellant was totally disabled for work due
to residuals of his accepted conditions. He also diagnosed a fragment of a herniated lumbar disc
at L2-3 that he attributed to appellant’s injury and work activities. OWCP referred appellant for
a second opinion examination by Dr. Wert, who reviewed a history of the employment injury
and appellant’s return to work. Based on his examination, Dr. Wert found a mild partial
disability that limited appellant in lifting, carrying, pushing or pulling of 25 pounds or less and
no overhead lifting with the right arm. He advised that appellant had preexisting degenerative
disease and that the diagnostic studies did not reveal that it was due to trauma. Dr. Wert found
appellant could return to light-duty work with restrictions.
In order to resolve the conflict in medical opinion, OWCP referred appellant to
Dr. Bercik.
Dr. Bercik diagnosed appellant’s condition as postcervical sprain, postlumbosacral
sprain, and postright shoulder partial tear rotator cuff, with impingement syndrome. He opined
that appellant had reached maximum medical improvement and that no further diagnostic studies
or treatment was medically necessary. As to the lumbar spine, Dr. Bercik stated that there was
no documentation that appellant sustained a low back injury on April 8, 2008 and causal
relationship was not established. By history, appellant related his low back symptoms to work
activities from January 24 to 31, 2009 which, if accurate, was a questionable lumbosacral sprain;
but examination of the lumbosacral spine was normal with no deformity or swelling, no muscle
spasm and normal muscle strength. Dr. Bercik found that further treatment, including a
requested lumbar disc excision at L2-3, was not medically necessary and that appellant sustained
no permanent impairment as a result of any injury to the lumbar spine. With regard to the right
shoulder, he noted that, although appellant had subjective complaints, there were minimal
findings on examination. Dr. Bercik stated that appellant sustained a mild degree of permanent
physical impairment as a result of the injury to her right shoulder. He related the injury to the
cervical spine and right shoulder to the work injury of April 8, 2008. Dr. Bercik advised that
appellant could resume his regular activities of daily living and return to his usual work without
restriction. He concluded that appellant’s disability related to the April 8, 2008 injury and the
January 2009 exacerbation had ceased and that he needed no further medical treatment. The
Board finds that the report of the impartial medical specialist is well rationalized and entitled to
the special weight of medical opinion. Based on Dr. Bercik’s report, OWCP properly terminated
appellant’s compensation benefits.
At the hearing below, counsel questioned whether Dr. Bercik was properly selected as the
impartial specialist. He noted that appellant lived on Staten Island, New York while Dr. Bercik
was located in Elizabeth, New Jersey. The record reflects that in selecting the impartial medical
specialist, OWCP entered appellant’s claim number into the medical management system which
listed his zip code. An initial search of the zip code found no orthopedic physicians who
performed impartial referee examinations. The search was expanded to a radius of 10 miles,
which returned a listing of 17 physicians identified by location from 6.23 to 9.86 miles from
appellant in surrounding zip codes within the New York metropolitan area. The physician
located closest to appellant’s zip code, Dr. Bercik of Elizabeth, New Jersey, was selected to

8

perform the referee examination. The selection process was documented for the record through a
series of screen captures. The Board finds that this evidence reflects that the medical scheduler
properly applied OWCP medical management software to make the impartial medical selection.
Counsel also contended that OWCP should accept appellant’s L2-3 disc condition, for
which surgery was performed. As noted, OWCP accepted appellant’s 2008 claim for sprains to
his cervical spine and muscles involving his right shoulder and, in 2009, for exacerbation of his
preexisting cervical sprain and strain; it did not accept appellant’s claim for a herniated lumbar
disc.
An August 5, 2005 MRI scan, taken prior to appellant’s April 8, 2008 work injury, noted
the lumbar spine evidenced an L3-4 diffuse bulging annulus with mild spinal stenosis, and a
L4-5 diffuse bulging annulus and bilateral neural foraminal narrowing. Dr. Stiler, in an April 17,
2009 report, opined that appellant’s latest MRI scan showed a fragment of disc secondary to
trauma and later determined that appellant had a herniated disc at L2-3. Dr. Wert examined
appellant and advised that the medical examination did not establish that appellant had sustained
conditions other than the strains accepted by OWCP. This conflict was resolved by Dr. Bercik.
Dr. Bercik found that appellant had no lumbar disability and that the proposed lumbar disc
excision at L2-3 was not made medically necessary due to the accepted cervical and shoulder
conditions arising from the 2008 or 2009 accepted injuries.
LEGAL PRECEDENT -- ISSUE 2
Following the proper termination of benefits, a claimant has the burden to establish
continuing employment-related residuals and/or disability with probative medical evidence.15
The medical evidence required to establish a causal relationship, generally, is rationalized
medical evidence. Rationalized medical evidence is medical evidence, which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicate factors. The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.16
ANALYSIS -- ISSUE 2
Appellant did not establish that he had disability or residuals due to his accepted
conditions after November 24, 2009.
Appellant submitted a copy of the April 27, 2010 surgical report of Dr. DiGiacinto, who
advised that a lumbar discectomy and hemilaminotomy was performed at L2-3. The L3 nerve
root was found compressed and the physician removed a fragment from the L2 disc region.
Dr. DiGiacinto, however, did not provide any additional medical rationale addressing the issue of
15

V.S., Docket No. 09-2308 (issued September 1, 2010); Talmadge Miller, 47 ECAB 673 (1996).

16

Joe L. Wilkerson, 47 ECAB 604 (1996); Alberta S. Williamson, 47 ECAB 569 (1996).

9

causal relationship of appellant’s lumbar condition to his federal employment. This report is not
relevant to the issue of continuing residuals or disability related to the accepted cervical and right
upper extremity conditions. As noted, OWCP accepted the 2008 and 2009 claims for cervical
and right shoulder conditions. The Board notes that appellant worked from January 24
through 31, 2009 with restrictions of no lifting/pushing/pulling of over 20 pounds. There is
insufficient rationalized medical explanation as to how his 2008 injury or the limited duties for
this time period caused or contributed to the lumbar disc herniation or fragments which were
removed by Dr. DiGiacinto. The record does not establish residuals or disability from the
accepted conditions.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits
effective November 24, 2009. The Board further finds that appellant has not established that he
sustained a lumbar herniated disc due to his accepted injuries or any employment-related
residuals or disability after that date.
ORDER
IT IS HEREBY ORDERED THAT the July 20, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 27, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

